Status of the Application
This Office action is in response to the Remarks filed on 22 February 2022.
The objections to the Drawings and the Specification (of record) are withdrawn in view of Applicant’s amendments to the Specification and Drawings.
Specification
The disclosure is objected to because of the following informalities: The reference to “Figure 1” on page 8, 1st paragraph, is objected to and should read -- The figure --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by de Carvalho et al (2008 Pesq. agropec. Bras., Brasilia 43(9): 1159-1162).
	The instant Application claims priority to PCT/BR09/00277 which was filed on 31 August 2009 designating the US but not filed (published) in English. Therefore, the Examiner finds that the U.S. Priority date is, at its earliest, the filing date of Parental Application 13/393,466 on 21 May 2012. See 35 U.S.C. 363.
	De Carvalho et al disclose a method of producing a female, inbred, Helianthus annuus plant having the PET1 cytoplasmic male sterility gene in Figure 1 on page 1160. Each of the method steps of the claimed method are disclosed in Figure 1. Hence, de Carvalho et al had previously disclosed the claimed invention.
	Applicant argues that Carvalho et al is a publication by the same inventive entity as the present Application - inventors de Carvalho and de Toledo - and was published on October 8, 2008. Applicant argues that  while this publication date is before the filing date of PCT/BR2009/000277 (filed August 31, 2009) - it is, however, less than one year before. 
	Applicant argues that in this connection, (pre-AIA ) 35 U.S.C. @ 102(b) - the statute under which this rejection is made - recites that "the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States [emphasis added]." Applicant argues that for a printed publication to qualify as legally-effective prior art under @ 102(b), it must have been published more than one year before the effective U.S. filing date of the subject Application (pages 5-6 of the Remarks).
	Applicant argues that Carvalho et al is not legally-effective prior art to the instant Application under @ 102(b) because Carvalho et al (published October 8, 2008), was published less than one year before the effective U.S. filing date of the instant Application (August 31, 2009) (page 6 of the Remarks).
	Applicant argues that the "filing date" of the '466 Application, however, is not May 21, 2012 (this is the date on which the requirements of @ 371 were met, and is not a "filing date"). See, e.g., M.P.E.P. @ 1893.03(b) ("[a]n international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages. Applicant argues that often the date of entry into the national stage is confused with the filing date. Applicant argues that it should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application [emphasis added]." Applicant argues that the filing date of the '466 Application is therefore clearly August 31, 2009.
	Applicant argues that Carvalho et al. is not legally-effective prior art to the instant Application, and therefore, this rejection cannot be sustained (page 8 of the Remarks).
	35 U.S.C. 102(e) (pre-AIA ) states “the invention was described in - (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language”.
	35 U.S.C. 363 (pre-AIA ) states “An international application designating the United States shall have the effect, from its international filing date under article 11 of the treaty, of a national application for patent regularly filed in the Patent and Trademark Office except as otherwise provided in section 102(e)”.
	As shown above because PCT/BR09/00277 was not published in the English language, the Exception under 35 U.S.C. 363 would apply wherein the International Application designating the U.S. would not have the priority from its international filing date under article 11 of the treaty (PCT). The rejection is maintained for the reason of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663